UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10‑D ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: March 11, 2017 to April 12, 2017 Commission File Number of issuing entity: 333-207132-10 Central Index Key Number of issuing entity: 0001693368 CD 2017-CD3 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207132 Central Index Key Number of depositor: 0001258361 Citigroup Commercial Mortgage Securities Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541001 Citigroup Global Markets Realty Corp. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541294 German American Capital Corporation (Exact name of sponsor as specified in its charter) Richard Simpson (212) 816-5343 (Name and telephone number, including area code, of the person to contact in connection with this filing) NewYork (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4021846
